 DECISIONS OF NATIONAL LABOR RELATIONS BOARDATR Wire and Cable Co. and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW. Case 9-CA- 1464217 August 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 27 September 1982 Administrative LawJudge James L. Rose issued the attached Supple-mental Decision in this proceeding.' Thereafter,Respondent filed exceptions and a supporting briefand the Charging Party filed a brief in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,2and conclusions3of the Adminis-trative Law Judge and to adopt his recommenda-tion to reaffirm its original Order in this proceed-ing.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and on the basis of theAdministrative Law Judge's Supplemental Deci-sion and the entire record in this case, the NationalLabor Relations Board hereby reaffirms its Orderpreviously issued on I May 1980 and orders thatthe Respondent, ATR Wire and Cable Co., Dan-ville, Kentucky, its officers, agents, successors, andassigns, shall take the action set forth in the origi-nal Decision and Order in this proceeding (249NLRB 218 (1980)).The Board's original Decision and Order in this proceeding issued onI May 1980 under the name Firestone Wire & Cable Co., 249 NLRB 218.a Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.Respondent notes in its exceptions that throughout his SupplementalDecision the Administrative Law Judge erroneously refers to the Charg-ing Party's chief organizer as "Keeler" rather than "Kettler " We herebycorrect this mistake. Respondent also correctly points out that the Ad-ministrative Law Judge misspells employee Ray Meece's name in sec. A,5, of his Supplemental Decision. We hereby correct this error as well.I Member Hunter finds no merit in Respondent's objections. AlthoughMember Hunter does not condone conduct of the type described in theobjections, he concludes that it is insufficient to warrant setting side theelection when reviewed in the totality of the circumstances and particu-larly the large size of the unit (approximately 400 employees).267 NLRB No. 28SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: On April4 and 5, 1979, an election was held among the Respond-ent's' employees. There were 183 votes cast for the Peti-tioner (International Union, United Automobile, Aero-space and Agricultural Implement Workers of America,UAW, herein also the Union) and 176 votes were castagainst representation. There were no challenged ballots.Thereafter the Respondent filed timely objections to con-duct affecting the results of the election and submittedaffidavits in support thereof. Based on his investigation,the Regional Director for Region 9 concluded the evi-dence was insufficient to establish that the Union was re-sponsible for any activity alleged to be objectionable andgenerally that the election was conducted in an atmos-phere free from intimidation or coercion. He recom-mended to the Board that the Respondent's objections beoverruled.The Respondent filed exceptions to the Regional Di-rector's report with the Board and for the first time re-quested that a hearing be held on its objections, appar-ently having been satisfied with submission of the case tothe Regional Director upon affidavits. The Board deniedthe request for a hearing, affirmed the Regional Direc-tor's findings, overruled the Respondent's objections, andcertified the Union as the collective-bargaining repre-sentative of the Respondent's employees in an appropri-ate unit.The Respondent then refused to bargain with theUnion. A charge was filed and a complaint issued alleg-ing a violation of Section 8(a)(5) of the National LaborRelations Act, as amended, 29 U.S.C. § 151, et seq. OnMotion for Summary Judgment, the Board concludedthat the Respondent had refused to bargain with theUnion and issue an appropriate order and remedy. Fire-stone Wire & Cable Co., 249 NLRB 218 (1980).The Respondent petitioned for review of this decisionwith the United States Court of Appeals for the SixthCircuit and the Board applied for enforcement of itsorder. The court denied enforcement and remanded thematter to the Board for further proceedings, concludingthat the Respondent's contentions raised sufficient mate-rial questions to warrant a hearing-that the "15 affida-vits are facially sufficient to establish a prima facie casethat laboratory conditions were destroyed." A TR Wire &Cable Co. v. NLRB, 671 F.2d 188 (1982). The Board thenremanded the proceeding to the Regional Director forappropriate action. Since the ultimate issue concerns theRespondent's refusal to bargain, the matter was set forhearing before an administrative law judge, and heard byme on May 19, 20, 21, and 25, 1982.In support of its objections, the Respondent now con-tends that numerous threats and use of coarse languagedirected to antiunion employees, as well as "sabotage" ofI At the time of the election the Respondent was a division of Fire-stone Tire and Rubber Company which subsequently sold its interest inthe business here to ATR Wire and Cable Co. There is no question thatATR Wire and Cable Co. is a successor to Firestone and is now the Re-spondent in this matter.204 ATR WIRE & CABLE CO.company products and damage to automobiles of antiun-ion employees and supervisors, were singly objectionableconduct, and in total created an atmosphere of intimida-tion which made the holding of a free election impossi-ble.As will be discussed in more detail below, I concludethat the objections should be overruled. First, the actsrelied on by the Respondent are by and large trivial, andin any event were not engaged in by anyone with the au-thority (actual or apparent) to act on behalf of theUnion. Further, if there were less than a perfect labora-tory atmosphere for the election, such was precipitatedby statements of the Respondent's managers to all em-ployees predating many of the acts relied on that suchwere "ANTICIPATED ...IN THE REMAININGDAYS OF THIS UNION CAMPAIGN."Though some of the proven statements by employeeswere intemperate and the damages to automobiles real,though minor, there is no evidence that any employeeswas not allowed to cast his ballot freely. Indeed, thepreelection conduct here is quite similar in scope andcontent to that in NLRB v. Bostik Division, 517 F.2d 971(6th Cir. 1975), wherein the Sixth Circuit Court of Ap-peals affirmed the Board's overruling of company objec-tions. In Bostik, as here, there were numerous commentsmade by prounion employees which were alleged to bethreatening, there was some name calling of antiunionemployees by those in favor of the union, and there werefour incidents of damage to automobiles owned by an-tiunion employees. However, there, as here, there wasno evidence of a causal connection between the union orthe union campaign and the automobile damage. Finally,in Bostik, as in the instant case, a change of only fourvotes would have reversed the outcome of the election-a fact not deemed determinative.Upon the record as a whole, including my observationof the witnesses, briefs, and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWA. The Alleged Objectionable ConductOver objection by the Union, testimony was allowedconcerning events which were not specifically referredto in the objections but which arguably came within theomnibus paragraph. No evidence was offered concerningseveral of the objections. Thus the following chronologyof events is organized according to the named individualalleged in the record and the Respondent's brief to haveengaged in the objectionable conduct.1. By Robert GlasscockBill Atwood testified that prior to the election (thoughon a date stated in the record) "Bobby Glasscock comeup and told me to get off the company band wagon orhe was going to kick my butt, you know, and he told meto go on out in the parking lot. And I told him to waituntil after working hours and I'd be glad to meet himout there." Atwood further testified that he then askedtwo fellow employees to go with him to "cover my backso nobody would hit me from the back." When theywent out to the parking lot nothing happened but whenAtwood arrived home Glasscock and two other employ-ees drove by his house and "flipped the bird at us."2Fi-nally, Atwood testified that Glasscock called him "thecompany suck ass" and "brownie."The Respondent contends that all this activity on thepart of Glasscock, a known union sympathizer, was ob-jectionable. It is noted however that Atwood was notparticularly concerned by Glasscock's offer to fight.From the record they appear to be about the same size,both standing over 6 feet and weighing over 200 pounds.Atwood himself attended a union meeting and signed aunion authorization card, which raises the question ofwhether Glasscock's act was even related to the unioncampaign. In any event, I conclude that the events in-volving Glasscock and Atwood were no more thanmight reasonably be expected during the course of aunion organizational campaign in an industrial setting. Ifind that Glasscock suggested a fight and did the otherthings attributed to him by Atwood, which are unden-ied. 32. By Ronnie GrimesRonnie Grimes was identified by several witnesses asan outspoken advocate on behalf of the Union and is al-leged to have engaged in several acts of objectionableconduct including threatening Ron Weathers, callingElvern (Sonny) Allen names and threatening him, and"sabotaging" company equipment.Ron Weathers, one of the principal witnesses called bythe Respondent, testified at length concerning RonnieGrimes' activity as well as that of others. Though I amconvinced that Grimes in fact did engage in some of theactivity attributed to him, I am nevertheless constrainedto discredit Weathers' testimony. I found his demeanornegative, his answers cocky, and in one instance an out-right fabrication. He testified on direct-examination andagain on cross that he did not sign a union authorizationcard. He was questioned concerning a time when RonnieGrimes asked him to sign an authorization card and hetestified he declined to do so. He went further, however:Q. You've never signed one of these cards?A. No. I did not.When a card with his signature was produced he testi-fied that it looked like his signature but that he could notbe sure, presumably to leave the impression that his earli-er testimony was not false. His explanation of why hecould not be sure it was his signature seemed a spur-of-the-moment invention. He said he sometimes gets in ahurry and signs his name with his left hand, even thoughhe is right handed. Finally he said he signed the card butunder pressure. Thus his testimony started with an abso-2 This phrase describes a universally recognized obscene gesture.a Morgan Wheeler testified concerning what Atwood told him aboutGlasscock's offer to fight. In Wheeler's version, Atwood said "three guyshad told him, that they was going to beat his rump off, on the way to theparking lot or out of the parking lot. So we proceeded out to the parkinglot with him." I believe that Wheeler's remembrance of this event, beingas it is substantially different from that of Atwood to whom the state-ments were made, is not accurate, though it does tend to corroborateAtwood205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlute negative concerning signing the union authorizationcard, then he admitted possibly to signing one, then heagreed that the signature on the card in fact was his, buthis testimony about not signing a card meant only thathe did not do so when presented one by Grimes, and, fi-nally, "I signed the union card after I was coerced tosign and I wish I'd never signed it but it happened."That Weathers signed the union authorization card ismaterial to the Respondent's contentions. The thrust ofits objections, and Weathers' testimony in particular, isthat as a company or antiunion employee, threats, namecalling, and the like were directed at him. If, as I find,early in the campaign he signed a union authorizationcard and did not engage in any conduct identifying himas an antiunion employee then there would have been noreason for prounion employees to threaten him. I there-fore discredit the testimony of Weathers.Further, Ronnie Grimes testified, credibly I believe,that he thought Weather supported the Union. He deniedever having a conversation with Weathers about authori-zation cards, nor did he recall any conversations withWeathers concerning the Union prior to the election. Asnoted, I discredit Weathers and, finding Grimes general-ly credible, I conclude that the alleged incidences ofthreats by Grimes to Weathers did not occur.Sometime prior to the election Ronnie Grimes, accord-ing to Allen, called Allen a "suck ass." Allen also testi-fied that Grimes told him that "there would be some-thing happen to it-our vehicles at the Company." Thisaccording to Allen took place about 2 weeks prior to theelection. The name calling was about a month prior tothe election.Grimes denied ever telling Allen "something couldhappen to vehicles of people who supported the compa-ny." He did not deny calling Allen a "suck ass" and Itherefore find that that event occurred sometime prior tothe election. But I also conclude that it is of monumentalinsignificance.The alleged automobile threat is somewhat more seri-ous although, as I conclude, infra, that the actions ofGrimes and other prounion employees were not attribut-able to the Union and were not of sufficient severity oth-erwise to justify setting aside the election, that the eventhappened as testified to by Allen may be assumed, but Ido not believe it really happened.Allen testified to the statement by Grimes in connec-tion with his further testimony concerning allegeddamage to his car. The essence of his testimony in thisregard is that in coming to work one morning he wasrunning late and thus drove 80 miles an hour. However.when going home from work that evening:We started home and got about a quarter mile fromthe factory and it just quit running. Then we gotout and looked at it, checked everything, and wedidn't see nothing wrong with it at the time. Wedrove another six or seven miles and it quit again,and we still didn't see nothing wrong with it. Then,when I got home I checked it and found somepaper and some corn cobs, corn shucks, in the car-buretor of my car-and a breather.This an essentially incredible story. Allen did not ex-plain how he was able to drive some 35 miles home if hiscar had quit running as a result of debris in the carbure-tor. On the other hand, Linda Wethington testified thaton the day this was supposed to have occurred she re-calls Allen passing her on the way home doing in excessof 50 to 55 miles per hour. Her testimony was generallycredible. I therefore conclude that the Allen's car did notoccur as testified to by him nor did Grimes threaten himthat things would happen to cars of those who were pro-company.The allegation that Ronnie Grimes participated in"sabotage" of the production line is from the testimonyof Jane M. Tate. She stated that, in talking with LarryYoung about the loopro line, he told her that "it wastangled up [hung up] at times purposely." She did nottestify that there was in fact any loss of production as aresult.Although Young may have said something along theselines to Tate, such is insufficient to support the conclu-sion that in fact the loopro line was "sabotaged." To thecontrary, had there been any examples of a reduction inproduction prior to the election presumably the Compa-ny would have supporting records and would havebrought them forward at the hearing to corroborateTate's testimony. Since the Respondent did not producesuch documentation, I must conclude that such does notexist. I therefore conclude that Ronnie Grimes did not,as alleged, engage in "sabotage" of company production.3. By Larry YoungFrom testimony of Jane Tate outlined above, it is al-leged that Larry Young engaged in objectionable con-duct by sabotaging production. Though he may wellhave told Tate something along the lines she testified,and there is no denial he did so, I nevertheless concludethat in fact there was no measurable damage to the pro-duction process.I note with regard to Tate's testimony, as well as thatof all other witnesses of course, that she was attemptingto remember conversations and events which took place3 years previously. Since her testimony about theYoung/Grimes incident involved being told of the event,as opposed to observing it, her recall necessarily was lessprecise. Thus, whatever it was that Young may havetold Tate concerning the loopro line, inasmuch as thereis no direct evidence of the event to which Young mayhave been referring, I do not give much weight to Tate'stestimony. As with Grimes, I find that Young did notsabotage production.In these conversations between Tate and Young,which occurred often, it is also alleged that Youngthreatened strike violence and damage to a supervisor'sautomobile. Tate testified:We were talking about-ah-strikes, because thetruckers were on strike at this time too, and youknow of the violence that happened. Well, my fearwas that ah-could this possibly happen at Fire-stone, if we had a strike? And Larry would say,"Well, it's possible, that, it could happen." Because206 ATR WIRE & CABLE CO.I just couldn't-grasp the-violence that wouldhappen. It just seemed so unreal that people wouldactually so [sic] the things that were happening onthe picket lines. But I was hearing of it at this time.And I come down and just finally asked Larry. Isaid, "Larry, you're a union person, and you know,would you hurt me, if I was to cross the picketline?" But he said-said, "no, I couldn't hurt you."But he said, "there could maybe, or would." He-he never directly threatened me. But he told that,you know, that these things do happen on picketlines. People are hurt at times.I-I felt that Larry was being very honest about hisanswers, because of what I was hearing about thetruckers strike. If people happen to cross the lines.It should be noted that, undenied by the Respondent,management told employees about the possibility of thepicket line violence in the event of a strike. The seed ofconcern was planted by the Respondent. Thus the Unionis scarcely responsible when Tate initiated discussionwith Young about the subject of picket line violence.Further, I cannot conclude from Tate's testimony thatin fact Young threatened her with picket line violence inthe event the Union won the election. He said no morethen was being told her by the Respondent's agents-that sometimes there is violence on picket lines.It is finally alleged by the Respondent that LarryYoung threatened that a supervisor's automobile wouldbe damaged. Tate testified that several weeks before theelection Young told her that "Chuck White would notbe driving his car the next morning and that he wasgoing to have a new windshield put in-was his belief."Tate went on to testify, however, that as far as she knewnothing in fact happened to White's car the next day nordid she hear that it had been damaged in any way. Shetestified though that "a long time later" she heard arumor that Chuck White's car was supposed to havebeen damaged. She did not observe any damage toWhite's car. (White testified that the left-hand door ofhis automobile received a 4- to 5-inch scratch, 2 to 4weeks prior to the election.)Though I found Tate to be generally credible and notethat Young did not testify, Tate's testimony really doesnot prove very much. The conversation in which Youngwas supposed to have told Tate about the possibility ofdamage to White's car occurred at a time when no suchdamage in fact happened. The only damage to White'scar was a minor scratch which was not shown to havebeen causally connected to the union campaign. (Whitetestified that both before and after the election occasion-ally automobiles in the parking lot are scratched.)4. By Bruce GrimesThe Respondent argues that Bruce Grimes, the broth-er of Ronnie Grimes, threatened strike violence in a con-versation with Ron Weathers and threatened Joyce Cole-man with damage to her automobile if she did not signan authorization card.Although admitting that he had conversations withWeathers wherein the matter of strikes was discussed, hedenied ever saying that people would get hurt if theycrossed the picket line, as testified to by Weathers. Asnoted above, Weathers was not a credible witness andhis testimony should not be accepted where there is aconflict. Grimes was a generally credible witness. Fur-ther, in election campaigns it is not uncommon for em-ployees to discuss the possibility of strikes. I do not be-lieve that anything Grimes said to Weathers wentbeyond normal discussion between employees.Joyce Coleman testified that during the preelectioncampaign she was solicited to sign an authorization cardby Grimes who, when she declined, allegedly stated,"Well, if you don't sign one, what if you go out andyour car-your tires are flat?"The Respondent argues that this event concernedBruce Grimes, though Coleman did not supply a firstname, and union counsel interrogated him concerningthis event. Grimes denied making such a statement toColeman and denied that he was solicitor of authoriza-tion cards on behalf of the Union. Indeed, the Respond-ent also contends that Grimes was a target of objection-able conduct, infra.Coleman further testified that, following the allegedstatement to her, she went to the company presidentwho advised her not to worry about threatened damageto her automobile. He said the Company was watchingthe automobile of employees. Coleman did not in factsign an authorization card. Apparently nothing happenedto her automobile.While it may have been that some individual made thestatements attributed to Grimes by Coleman during thepreelection campaign, given Grimes' general credibility,his denial of this event specifically, and his general inac-tivity on behalf of the Union, I conclude that Grimes didnot solicit Coleman to sign an authorization card and didnot threaten her with automobile damage should sherefuse.5. By Ray MeeseThe Respondent contends that Bruce Grimes was sub-jected to abusive language by Ray Meese when Grimeswore a Firestone cap, which it is argued signified a pro-company position.Grimes testified about this event stating that when theCompany offered hats, he took one, put it on, and a fewminutes later Meese came over and hollered, "I thoughtyou was pro the Union. Are you turning coats now orare you going for the Company?" Grimes told Meesethat he had not changed his opinion "and a few cusswords passed back and forth from both of us, but a fewminutes time, we settled the whole matter ourselves, weparted as friends." This event is undenied by Reese, andI conclude that it occurred substantially as testified to byGrimes.6. By Charles MooreIt is alleged that Charlie Moore "put pressure" onHoward Kirkpatrick by deliberately bringing him "badwire." There is testimony that some of the wire used inthe operation which Kirkpatrick performed is easier towork with than other wire and that when an operatorgets "bad wire," his production goes down. However,207 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthere is also testimony that all the wire, good and bad, isin the company inventory, and is expected to be usedduring the production process. There is no indication inthe record that when an employee gets bad wire such af-fects his pay or his job, or is anything other than a minoraggravation. Since the bad wire is expected to be usedsomeone must get it. Thus the contention, apparently, isthat Kirkpatrick got more than his share. Though thereis undisputed testimony from Kirkpatrick that he in factdid receive bad wire and that Moore was the one whowas responsible, Kirkpatrick's testimony is neverthelessquite vague. Moore was an active spokesman on behalfof the Union and Kirkpatrick was antiunion. Kirkpatrickfurther testified that, while they were friends, they did"get into it" on several occasions concerning the meritsof the Union. Still there is no real proof that in factKirkpatrick was really harmed or any particular reasonto believe that his getting some bad wire would have anykind of an intimidating effect.7. By Bruce GreenThe Respondent alleges that Bruce Green, as the mostactive supporter of the Union in a carpool which includ-ed Joe Lee, threatened to "kick" Lee out of the carpoolif he did not support the Union. The Respondent con-tends that this is objectionable conduct because Greenrelied on a ride from somebody else in order to get towork, inasmuch as he did not himself have reliable trans-portation. Therefore, according to the Respondent, theseunion supporters threatened to deprive Lee of an eco-nomic benefit in order to force him to support theUnion. Green testified he did vote for the Union.Inasmuch as Lee's testimony on this subject is unden-ied, I must conclude that in fact prounion members of hiscarpool did tell him that, unless he changed his positionwith regard to the campaign, they would no longer ridewith him. There is no evidence that this action on theirpart was instigated by or even known to any official ofthe Union. There is no evidence to indicate that any ofthe three individuals was acting in this regard on behalfof the Union. The inference is they did not want to asso-ciate with an antiunion employee.8. By Pat QuailsThe Respondent offered evidence that Pat Qualls toldemployee Myrtle Hazlett, "you have a long way to driveand anything could happen," and that her job would notlast but a few days if the Union did not win the election.The Union's objection to testimony concerning thismatter was sustained on grounds that the individual towhom Quails allegedly made the statement was not thewitnesses whose testimony was offered. Although hear-say is sometimes admissible to establish the truth of facts,generally in these proceedings hearsay is very unreliable,particularly when the witness is testifying to a declara-tion made 3 years previously. I ruled at the hearing, Iconclude now, that the testimony proffered by the Re-spondent concerning this event is simply two unreliableto support a finding that the event happened.9. By August KeelerAugust Keeler is an International representative forthe Union, and was the organizer directly responsible forthe instant campaign. The Respondent contends thatKeeler, as an agent of the Union, engaged in objection-able conduct in two specific respects: creating the im-pression of surveillance of the employees' activities byasking employees to advise him what was going on atthe plant in the way of antiunion activity, and by push-ing campaign literature into the car driven by JoyceColeman one morning.While I tend to credit Keeler over Coleman, there isno doubt he did participate in handbilling, and one morn-ing did attempt to give her literature as she was drivingto work. There is also no doubt she vehemently refusedthe offer.Keeler admitted that he did ask employees to keep himposted concerning what was going on in the plant, toreport to him what occurred at company meetings withemployees, and to give him whatever literature waspassed out by the Company.10. By Linda WethingtonDuring a meeting at which Plant Manager AndrewSardone spoke to employees, Linda Wethington was ob-served taking notes. Although admitting that she didscribble in an effort to give impression of note taking,she testified shc actually did not do so. Whichever, thereis no doubt that at a company meeting of employees,Wethington appeared to be taking notes. The Respond-ent contends that such was objectionable conduct.I 1. By employees of John MontgomeryJohn Montgomery, a probationary supervisory, testi-fied that, when he was appointed a supervisor, employ-ees under him resented it. He testified, "They didn't likeme. They didn't like the way that I supervised." Hewent on to testify that on one occasion an employee toldMontgomery that he would not clean the machine asMontgomery had instructed.Montgomery testified to a conversation with DavidBecker: "It was mainly over the situation we was in-volved in at the time, job negligence. David refused togo along with me, lost his temper and got hot. And hesays, 'I know a few of those-they are going to get youwhen they meet you outside the plant. They're afteryou."'No doubt Montgomery was having problems with theindividuals he supervised and the events occurred in gen-eral as he testified to them. However, there is furtherevidence from Respondent's witnesses that the difficultyMontgomery was having with his employees did not in-volve the union campaign. It concerned the manner inwhich he went about conducting himself as a supervisor.12. By Mark GroserIt is alleged that Mark Groser committed an objection-able act by saying "that Mike [Crawford] must havekissed someone's ass, to get the company hat." MilfordDaneghy, who overheard this comment, went on to tes-208 ATR WIRE & CABLE CO.tify that Crawford in fact continued to wear his compa-ny hat.13. By persons unknownPatricia Dunham testified that someone, whom she didnot identify, called her "a brown noser." She testifiedfurther that she had been called such before the unioncampaign.Paula Durr testified that she overheard part of a tele-phone call to her husband. She heard a man saying toher husband "and your wife's car could get messed up."This occurred 2 or 3 weeks prior to the election.14. The damaged automobilesAs noted above. Ron Weathers testified that he dis-covered a 4- to 5-inch scratch on his car, prior to theelection.James Sprague testified that, the week before the elec-tion, he discovered that the battery cable of his auto-mobile had been detached which was the reason he wasunable to start his car on leaving work.Luther Ford testified that he saw a hole about the sizeof a pencil in the radiator of Johnny Johnson's car. John-son did not testify and thus there is no direct evidence ofwhen or how this hole materalized.As noted above, Allen testified to debris in his carbu-retor, an event which I do not believe.Kirkpatrick testified that "several times spark plugwires would be pulled off and just little things like that-nothing major." He did not elaborate on what otherthings happened to his truck nor did he testify to wherehis truck was when these events occurred.Sherry Gooch testified that about 2 weeks prior to theelection she discovered a scratch on her car, I inch byone-quarter inch.John Montgomery testified that, prior to the election,I day on leaving work he discovered that one of thetires on his car was flat. When he moved the car, an-other tire went flat. He testified that one tire had beendeflated, the other had been cut.As noted above, Charles White testified that prior tothe election he discovered a scratch about 4 to 5 incheslong on the door of his automobile.B. Analysis and Concluding FindingsThe general thrust of the Respondent's argument isthat the above events were the responsibility of theUnion, inasmuch as they were acts engaged in by activeunion supporters most, if not all, of whom were membersof the "in-plant organizing committee." Thus theseevents created an atmosphere of fear and intimidationwhich made the holding of a free and fair electionamong employees impossible.The Respondent contends that the signing of a cardstating, "I volunteer to serve on the UAW in-plant orga-nizing committee" imbues one with the authority to acton behalf of the Union. Accordingly, any acts of the 117employees who signed such a card were the responsibili-ty of the Union. In support of this proposition the Re-spondent cites PPG Industries v. NLRB, 671 F.2d 817(4th Cir. 1982).It may be that members of a union's in-plant organiz-ing committee can have sufficient authority so that theiracts would be the responsibility of the union in determin-ing whether or not an election should be set aside. But Ido not believe such was the case here.At the first four meetings Keeler had with employees,he asked them to sign both an authorization card and anin-plant committee card. However, the in-plant commit-tee did not ever exist as such. These individuals weresimply those whom Keeler wanted to be able to call onto come to meetings and participate in distribution whenasked. Never were the names of the in-plant committeeposted or in any way circulated among union supportersor to employees of the Company generally. No apparentauthority was given by the Union to the in-plant com-mittee members so far as other employees knew. Thosewho signed the in-plant cards were not in any way publi-cized either by the Union or by any individuals as form-ing such a committee. Not one witness for the Respond-ent testified that an in-plant committee member everidentified himself or herself as such. There is no evidencethat any employee who testified on behalf of the Re-spondent concerning threats and the like even knew thatthe individual in question had signed an in-plant commit-tee card. Compare NLRB v. Georgetown Dress Corp., 537F.2d 1239 (4th Cir. 1976), where the circuit court, in set-ting aside the election, concluded that members of an in-plant committee had been acting "apparently within thescope of their authority." Similarly, in PPG Industries,relied on by the Respondent, there was additional evi-dence that members of the in-plant committee had someauthority from the Union. Here there was no basis onwhich an employee would have known that any givenindividual had signed an in-plant committee card. Nor inany other way did Keeler imbue any of these individuals,or any others for that matter, with any apparent authori-ty to act on behalf of the Union. To the contrary he cre-dibly testified that he specifically told those active in thecampaign that only he spoke for the Union. At no timedid Keeler condone any of the acts relied on by the Re-spondent as objectionable conduct. Specifically, whenlearning that there had been damage to automobiles andverbal confrontations, Keeler disavowed such acts to em-ployees and to those attending the union meetings.Though the issue is not strictly one of agency, still, tofind the Union responsible there must be something fromwhich employees would reasonably believe the Union tobe the instigator. I therefore conclude that on the factsof this case, whatever acts any individual may have en-gaged in during the course of the campaign, he did so asan individual.There is nothing to indicate that the individuals whosupported the Union and who engaged in the acts com-plained of by the Respondent had any more authorityfrom the Union to engage in such activity than the an-tiunion employees had authority from the Respondent tospeak against the Union.Thus, in analyzing the nature and quality of the eventsrelied on by the Respondent, the acts must be consideredthose of third parties rather than of the Union (exceptfor those of Keeler).209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has long been held that the acts of third parties (par-ticularly including employees who are not acting underthe actual or apparent authority of the union) are givenless weight in determining whether or not conduct actu-ally or potentially would affect the freedom of choice ofemployees. Orleans Mfg. Co., 120 NLRB 630 (1958). Fa-bricut, Inc., 233 NLRB 1196 (1977).In evaluating the acts relied on by the Respondent, Iconclude that they are by and large trivial and of thetype and character often found in connection with such acampaign, particularly one involving nearly 400 people.That is not to say that the acts and language used bythese individuals is to be condoned. Rather, it is toaccept the realities of the industrial setting and to notethat antiseptic perfection is not a realistic possibility.Thus the test is whether employees were able to go tothe polls and cast their votes without fear of intimida-tion, reprisal, or coercion. I conclude that here none ofthe acts complained about by the Respondent were suffi-ciently severe so as to have intimidated the free choiceof fellow employees. The conduct here, as noted above,is similar to that found unobjectionable by the Board andthe Sixth Circuit in NLRB v. Bostik Division, supra.Property damage is of course a serious matter. Never-theless, the mere fact that employees, even procompanyemployees, discover that their automobiles had sufferedsome minor damage prior to an election is not itself suffi-cient to establish a causal connection between the Unionand the damage. This was a large parking lot, with manycars coming and going during the rotation of three shifts.Where there is a lot of movement in and out of a parkinglot, some damage to automobiles is to be expected andindeed there was testimony of parking lot damage attimes not immediately preceding the election here. Fur-thermore, the damage that was established by the Re-spondent was, except as to the hole in the radiator, insig-nificant-loosened battery and spark plug cables, andsmall scratches. With regard to the hole in the radiator,it is unknown whether that in fact even occurred at thecompany parking lot.In no case was there any testimony concerning whowas responsible for the scratches, loosening battery andspark plug cables, the flat tires, and the like. There is justsimply no evidence linking the proven damage to auto-mobiles to the Union or even to union supporters. Spe-cifically, in the case of flat tires on John Montgomery'scar, from his testimony it appears that such related tohim as a supervisor.Again, as in NLRB v. Bostik Division, supra, that therewas damage to automobiles of company supporters isnot, without more, sufficient to justify setting aside therepresentational desires of a majority of the Respondent'semployees.The policy of the Act is to further collective bargain-ing if a majority of employees in an appropriate unit sochoose. The question here is whether the wishes of a ma-jority of the Respondent's employees to bargain collec-tively should be set aside because of the actions of a fewindividuals. Should the validity of an election dependupon the subjective feelings of a few antiunion employ-ees, even if those subjective feelings were real as tothem? I conclude that the overwhelming case authorityis to the contrary. Absent actual acts which would rea-sonably intimidate or coerce employees in the exercise oftheir votes, the wishes of a majority of employees shouldnot be lightly set aside.Thus, the preelection conduct established by the Re-spondent was trivial in the extreme. Neither singly nor intotal could have these events realistically created an at-mosphere requiring the election to be set aside.To summerize, the Respondent proved, in addition tovehicle damage: One employee invited another to fightbut did not show up. Employees called apparently pro-company employees "the company suck ass," "brownie,"and similar variations. And there were incidents ofprounion and antiunion employees exchanging obscenewords. A prounion employee "flipped the bird" at an an-tiunion employee. Prounion employees at best engaged inminor harassment of antiunion employees on the job bybringing them "bad wire." Statements were made thatthere is sometimes violence on picket lines. One employ-ee scribbled on a piece of paper during a managementspeech to employees. There was a threat of automobiledamage by an unknown phone caller. Three prounionemployees threatened to disassociate another from theircarpool unless he changed his procompany position. Thiswas not, as argued by the Respondent, analogous to acompany denying an economic benefit. Rather, it wassimply an indication by a group of employees to anotherthat they did not choose to ride with him if he continuedwith his position. Nothing is more natural than peoplechoosing to be associated with those of like mind. Foremployees to exercise their right to ride to work withwhomever they wish is not, I conclude, objectionableconduct.Finally, the acts of Keeler relied on by the Respondentas being objectionable conduct clearly were not suffi-cient to set aside the election. The matter of his having"forced" campaign literature on Joyce Coleman is morea matter of interpretation than of physical fact. Colemandid not want the literature and, when approached at thegate by Keeler, claims to have taken offense and herselfbegan the exchange of words. Whether he actually putthe campaign literature in her car or not, such is clearlyis not the type of activity which could have potentiallycoercive effect on the free choice of employees.The contention that Keeler objectionably created theimpression of surveillance of employees' activity is simi-larly without legal foundation. Keeler did ask employeesto report to him what was going on at the plant so thathe could intelligently plan the Union's campaign strat-egy. Such happens in virtually every campaign forrarely, if ever, does a company allow a union's nonem-ployee organizers on company property. In any event,Keeler's request to his supporters is not analogous, asargued by the Respondent, to a company's engaging insurveillance of employees' union activity. It is unlawfulfor a company to engage in surveillance because a neces-sary preliminary to subsequent action against employeesfor having engaged in union activity is knowing they didso. For the union organizer to know about the Compa-ny's anticampaign is not the same, or even similar.210 ATR WIRE & CABLE CO.That the acts relied on by the Respondent did not infact have a coercive effect in connection with this cam-paign is indicated by the fact that antiunion employeesspoke up concerning their position both at the workplace and at union meetings which they freely attended.I do not believe that employees generally would viewthe activity relied on by the Respondent as being morethan the trivial events they were.Upon the foregoing findings of fact and conclusions oflaw, the entire record in this matter, and pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDATION4It is recommended that the Board overrule the Re-spondent's objections to conduct affecting the results ofthe election held on April 4 and 5, 1979, in Case 9-RC-12796; reaffirm its previous conclusion that the Unionwas properly certified; and that the Board reaffirm itsOrder dated May 1, 1980, that the Respondent bargainwith the Union, the certification year to begin the datethe Respondent commences bargaining.4 In the event no exceptions are filed as provided in Sec. 102.4 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.211